DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Please cancel claims 15 and 28.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15 and 28 directed to invention(s) non-elected without traverse.  Accordingly, claims 15 and 28 have been cancelled.


REASONS FOR ALLOWANCE
Claims 1-10, 12, 20, 39-43 are allowed.
The following is an examiner’s statement of reasons for allowance:

It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a registration module configured to register a position of a distal tip of the non-shape- sensed interventional device to a position of the shape-sensed guidewire determined by the shape sensing system; and a determination module configured to determine the length of the non-shape-sensed interventional device using the known position of the non-shape-sensed interventional device in the hub and the position of the distal tip of the non-shape-sensed interventional device, wherein the distal tip of the non-shape-sensed interventional device is looped back from the hub and contacts the shape-sensed guidewire; and wherein the registration module is further configured to identify a closest two points to register the position of the distal tip of the non-shape-sensed interventional device in combination with the rest of claim 9 for the reasons stated by Applicant on pages 10-13 in the Remarks section filed 12/15/21.

The prior art, either alone or in combination, does not disclose or render obvious a hub configured to receive the shape-sensed guidewire and the non-shape-sensed interventional device and fix a known position of the shape-sensed guidewire and the non-shape-sensed interventional device; and a determination module configured to determine the length of the non-shape-sensed interventional device using the known position of the non-shape-sensed interventional device in the hub and a position of the a distal tip of the non-shape-sensed interventional device identified by registering a distal tip of the non-shape-sensed interventional device to the shape-sensed guidewire in combination with the rest of claim 12 for the reasons stated by Applicant on pages 10-13 in the Remarks section filed 12/15/21.
It is noted that claim 12 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a method comprising… a hub configured to receive the shape-sensed guidewire and the non-shape-sensed interventional device and fix a known position of the shape-sensed guidewire and the non-shape-sensed interventional device; and a determination module configured to determine the length of the non-shape-sensed interventional device using the known position of the non-shape-sensed interventional device in the hub and a position of the a distal tip of the non-shape-sensed interventional device identified by registering a distal tip of the non-shape-sensed interventional device to the shape-sensed guidewire in combination with the rest of claim 20 for the reasons stated by Applicant on pages 10-13 in the Remarks section filed 12/15/21.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.





you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874